Citation Nr: 1603914	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-32 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dizziness and fainting spells.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral vision disability with decreased visual acuity.

6.  Entitlement to service connection for a skin disability manifested by moles.

7.  Entitlement to service connection for a genitourinary disability manifested by urinary frequency/obstruction.

8.  Entitlement to service connection for a gastrointestinal disability, to include acid reflux and a hiatus hernia.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a April 2004 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO), and issued by the Los Angeles, California RO.  

In January 2008 and March 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with VCAA notice, obtain additional records, and afford the Veteran a VA medical examination.  The action specified in the March 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to service connection for chronic fatigue syndrome and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's hypertension was permanently aggravated by his service connected diabetes mellitus.

2.  The Veteran suffers from postural dizziness secondary to medications prescribed to treat his hypertension.

3.  The Veteran does not have any bilateral vision disability with decreased visual acuity that had onset in service or that was caused or permanently aggravated by his active military service.

4.  The Veteran's skin disability did not have onset in service and was not caused or permanently aggravated by his active military service.

5.  The Veteran's genitourinary disability did not have onset in service and was not caused or permanently aggravated by his active military service.

6.  The Veteran's gastrointestinal disability did not have onset in service and was not caused or permanently aggravated by his active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  The criteria for entitlement to service connection for postural dizziness have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for a bilateral vision disability with decreased visual acuity have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  The criteria for entitlement to service connection for a skin disability manifested by moles have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for entitlement to service connection for a genitourinary disability manifested by urinary frequency/obstruction have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria for entitlement to service connection for a gastrointestinal disability, to include acid reflux and a hiatus hernia, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015).   

VA regulations also provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A.  § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Hypertension and Dizziness

The Veteran is seeking entitlement to service connection for hypertension.  In May 2015, a VA examiner concluded that it is at least as likely as not that the Veteran's hypertension was permanently aggravated by the Veteran's diabetes mellitus, a service connected disability.  In the "Remarks" section of the examination report, the examiner noted, presumably as a rationale: "Has elevated microalbumin on recent exams.  Veteran reports his kidneys are being monitored."  In light of this positive medical opinion, the Board finds that entitlement to service connection for hypertension is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Additionally, the Board notes that VA outpatient treatment records reflect that the Veteran has a diagnosis of postural dizziness, which his primary care physician opined was likely related to the side effects of the Veteran's blood pressure medication.  As the Board has granted entitlement to service connection for hypertension, it also grants entitlement to service connection for postural dizziness secondary to hypertension.  Id.

All Other Claimed Disabilities

The Veteran is also seeking entitlement to service connection for bilateral vision problems, a skin condition, a genitourinary disability, and a gastrointestinal disability.  

While the Veteran's current VA outpatient treatment records reflect he has been diagnosed with myopic astigmatism, presbyopia, cataracts, seborrheic keratosis, benign prostatic hypertrophy, and gastroesophageal reflux disease (GERD), his service treatment records are negative for any complaints of treatment for these conditions and the Veteran's current medical records are negative for any evidence associating the Veteran's claimed disabilities with his active service.  

The Veteran himself has been unclear about why he believes the above conditions are related to his military service, although in a November 2011 statement, he appears to claim that these conditions are associated with herbicide exposure.  However, the Board notes that none of the claimed conditions is a disability for which presumptive service connection can be granted based on herbicide exposure under 38 C.F.R. § 3.309.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  Despite this, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  However, the Veteran has not presented any medical evidence suggesting a nexus between in-service herbicide exposure and his vision problems, skin condition, benign prostatic hypertropy, or GERD.  The Veteran was afforded an Agent Orange Examination in April 2004, which found no current medical conditions attributable to herbicide exposure.  

To the extent that the Veteran has offered his own opinion as to the etiology of his claimed disabilities, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has vision problems, a skin condition, a genitourinary disability, and a gastrointestinal disability due to his alleged herbicide exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

For the above reasons, entitlement to service connection for a bilateral vision disability with decreased visual acuity, a skin disability manifested by moles,
a genitourinary disability manifested by urinary frequency/obstruction., and a gastrointestinal disability, to include acid reflux and a hiatus hernia is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a series of letters sent during the pendency of the appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records, and identified private treatment records have been obtained and associated with the claims file.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's eye condition, skin condition, genitourinary disability, and gastrointestinal disability are related to his military service is his own unsupported lay statements.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to service connection for postural dizziness is granted.

Entitlement to service connection for a bilateral vision disability with decreased visual acuity is denied.

Entitlement to service connection for a skin disability manifested by moles is denied.

Entitlement to service connection for a genitourinary disability manifested by urinary frequency/obstruction is denied.

Entitlement to service connection for a gastrointestinal disability, to include acid reflux and a hiatus hernia is denied.


REMAND

The Veteran is also seeking entitlement to service connection for chronic fatigue and headaches.  

The Veteran has contended that his chronic fatigue syndrome is related to his service connected posttraumatic stress disorder (PTSD).  In January 2015, a VA examiner concluded it was less likely than not that the Veteran's chronic fatigue syndrome was incurred in or caused by his active military service.  She also concluded that it is less likely than not that his condition is related to his service connected PTSD.  However, as a rationale, she only stated "A nexus between the chronic fatigue and PTSD cannot be made at this time.  Review of records also does not support a nexus between the chronic fatigue and the PTSD."  The Board finds that this opinion is inadequate.  

Merely stating that a nexus between the Veteran's chronic fatigue syndrome and his PTSD cannot be made at this time without explaining why is vague and conclusory.  Furthermore, while it does not appear that any of the Veteran's treatment providers has offered an opinion concerning the etiology of the Veteran's chronic fatigue syndrome or its relationship to his service connected PTSD, that alone would not be a basis to offer a negative medical opinion if there is medical research that supports the Veteran's contention that his service connected PTSD caused or permanently aggravated his chronic fatigue syndrome- indeed, that is why to RO requested a VA medical examination and opinion.  The examiner does not address whether there is any clinical evidence showing a relationship between PTSD and chronic fatigue syndrome.  

Accordingly, on remand, the Veteran's claims file should be referred for a new VA medical opinion to address whether it is at least as likely as not that the Veteran's service connected PTSD caused or permanently aggravated his chronic fatigue syndrome.  

Additionally, the Board notes that the January 2015 VA examiner listed headaches as a symptom of the Veteran's chronic fatigue syndrome.  Therefore, the Veteran's claim for entitlement to service connection for headaches is potentially dependent on the outcome of the Veteran's claim for entitlement to service connection for chronic fatigue syndrome and is likewise remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the Veteran's claims file for a VA medical opinion to address the etiology of the Veteran's chronic fatigue syndrome.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's chronic fatigue syndrome had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include the Veteran's service connected PTSD.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.  

2. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


